Citation Nr: 1827015	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial compensable rating for right knee osteoarthritis, with chondromalacia, prior to March 18, 2015, and a rating in excess of 10 percent thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2008 to September 2008, October 2008 to February 2009 and November 2009 to December 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2013 rating decision, service connection was granted for the right knee disability.  Thereafter, in the March 2015 rating decision, the RO increased the Veteran's right knee rating to 10 percent, effective March 18, 2015.  Although a higher rating has been assigned by the RO for the right knee disability, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran was afforded an October 2015 Board videoconference hearing before the undersigned Veterans Law Judge.

The issue of increased ratings for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

During the October 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of a claim of service connection for a left knee disorder.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

During the October 2015 Board hearing, the Veteran expressly stated that he wished to withdraw the left knee claim on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to this claim.  Accordingly, the Board does not have jurisdiction to review the left knee claim, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a left knee disorder is dismissed.


REMAND

The Veteran contends increased ratings are warranted for his service-connected right knee disability.  He was afforded a March 2015 VA right knee examination.  The examination report does not reflect detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Ongoing VA treatment records should also be requested if upon remand.

Accordingly, this issue is REMANDED for the following actions

1.  Request updated VA treatment records since March 2015.

2.  Thereafter, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right knee disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of his symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right knee should be tested for pain in both weight-bearing and nonweight-bearing positions, on both active and passive motion, and with the range of the opposite undamaged joint.  If this cannot be performed, the examiner should explain why.

The examiner should also estimate the functional loss that would occur during flares.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

All opinions expressed should be accompanied by supporting rationale.

3.  Finally, readjudicate the claim remaining on appeal.  If all benefits sought are not granted in full, issue the Veteran a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


